White, J.
delivered the following opinion of the Court: —
It is not intimated that our statute against gaming can affect this case, as the suit was not brought within the time prescribed by it.
If a man fairly loses his money at play,' and afterwards voluntarily pays it, if we lay the statute aside, we believe he cannot recover it back. Again, if money is won of a man unfairly, and he afterwards, with a knowledge of the circumstances under which it was won, voluntarily pays it, he cannot have any remedy by applying to a court of justice.
The laws of society are willing in such cases, to leave the parties in whatever circumstances they may choose to place themselves. No aid can be afforded to either, upon the maxim that in pari delicto, potior est con-ditio defendentis. If a man will give away his money, the law will not prevent him; and so the Circuit Court ought to have instructed the jury in the case now under examination.
In this case there is no evidence of unfairness, but what may, perhaps, be found at most card tables. One of the company drinks a little deeper than the rest of his companions, and is loser; and when he gets sober, he voluntarily pays the amount won of him; this, we'conceive, is a poor story for a plaintiff to tell a court of justice, in seeking redress.
Let him repent his double transgression of gaming and drunkenness, and amend his morals for the future.
If there be any equality in gambling, it is as likely to be found in a company where each member voluntarily deprives himself of his reason, and *295thereby loses that superiority which the God of nature may have given him over the rest, as in any other situation. They a,re all reduced to perfect equality, and blind chance determines who shall be successful. It is an incalculable misfortune that so much valuable time is wasted, and so many hale constitutions are destroyed by debauches of this sort. But if mankind, blind to their real interest, and the still more important interests of society, will engage in such reprehensible practices, they ought to know that the general laws of society forbid that the Courts should have their time devoted to inquiries about the result of which those laws feel no sort of solicitude.
The judgment of the Circuit Court must be reversed, and the cause remanded for a new trial.